                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHAWN T. WALKER,                                :
              Plaintiff,                        :          CIVIL ACTION
                                                :
               v.                               :
                                                :          No. 13-7556
FRANK REGAN,                                    :
                       Defendant.               :

                                    MEMORANDUM

PRATTER, J.                                                                  FEBRUARY 27, 2019


       Actions have consequences, both for prison inmates—who are subject to discipline when

they threaten to harm their cellmates—and prison officials—who may be civilly liable if they

retaliate against inmates engaging in protected speech. This case shows that though inmates and

officials view the world from opposite vantages, what they say, and how they say it, matters in

quite the same vein.

       Shawn T. Walker’s claims arise from incidents that occurred during his incarceration at

SCI-Graterford, which was operated by the Pennsylvania Department of Corrections. Over more

than five years and by way of five amended complaints, Mr. Walker, appearing pro se,1 has brought

claims against various DOC officials. Only two claims remain, each alleging First Amendment

retaliation by retired prison unit manager Frank Regan. The Court will dismiss Mr. Walker’s first

claim—alleging retaliation for his objection to losing his single occupancy cell—and the Court

will allow Mr. Walker’s second claim—alleging retaliation for his filing a lawsuit against Mr.




1
        The Court commends Mr. Walker for his diligence while litigating his claims without the
assistance of counsel.

                                               1
Regan—to proceed. The Court also rejects Mr. Regan’s argument seeking to dismiss the request

for punitive damages.

                                         BACKGROUND

         Mr. Walker is serving a life sentence.2 His claims, though both for First Amendment

retaliation, stem from two separate incidents involving Frank Regan, a former unit manager at

SCI-Graterford. The first retaliation claim arose in 2013, the second in 2014.

    I.    Mr. Walker’s 2013 Retaliation Claim

         On July 3, 2013, Mr. Walker met with Mr. Regan and several other prison officials,

including (1) Mr. Walker’s then-counselor, Patricia Connor-Council, (2), Mr. Walker’s former

counselor, Pamela Sellers, and (3) Corrections Officer Lieutenant Patrick Fina. The meeting, or

“staffing,” was arranged to determine whether Mr. Walker should retain his “Z-Code” status,

which allowed him a single cell. Mr. Walker had previously been given a Z-Code designation as

part of his transition from a restricted custody cell unit—where he was held for 20 years and each

cell was single occupancy—to the prison’s general population block. Mr. Walker was also

assigned “custody level” 3, an intermediate custody level meaning that he could be housed with

inmates with custody levels 2, 3, or 4.3 At the time of the staffing, prison officials were working

to limit the number of inmates with Z-Code designations to those actually requiring a single cell.

Because Mr. Walker’s transition to the general population had, according to Mr. Regan, “gone

smoothly,” MSJ at p. 5, the officials present at the July 3 staffing believed Mr. Walker likely did

not have a continued need for Z-Code designation.



2
      Mr. Walker’s claims arose when he was housed at SCI-Graterford. He is currently held at
SCI-Phoenix.
3
      Custody level 2 is the lowest custody level assigned to inmates at SCI-Graterford. See
MSJ Ex. D4 at ¶ 6.

                                                2
       During the staffing, the prison officials asked Mr. Walker to voluntarily cede his Z-Code

status.4 Mr. Walker refused. According to Ms. Connor-Council’s contemporaneous notes on the

staffing, Mr. Walker threatened, “[i]f you give me a celly it’s going to be a problem.” MSJ Ex.

D4-2.5 Officer Fina similarly recalls that Mr. Walker said “something to the effect that he would

hurt any cellmate assigned to his cell.” MSJ Ex. D5 at ¶ 3. Mr. Regan recalls generally that Mr.

Walker “threatened harming or killing a cellmate” if one was assigned, MSJ Ex. D7 at ¶ 5, and

Ms. Sellers likewise remembers that she interpreted Mr. Walker’s comments “as hostility and

threatened hostility toward a cellmate if [Mr. Walker] were to receive a cellmate.” MSJ Ex. D8 at

¶ 6. Mr. Walker himself acknowledged that he “may have” said that it “could be dangerous to

somebody else” if he was assigned a cellmate. MSJ Ex. D1 at 16:22–24, 17:1–4. According to

Ms. Connor-Council, when Mr. Walker left the staffing, he “appeared very angry and slammed

the door on his way out.” MSJ Ex. D4 at ¶ 8.

       After the staffing with Mr. Walker, the officials present (and several other prison officials)

voted to recommend a course of action to the prison superintendent. Of the nine officials who

voted on whether to recommend that Mr. Walker keep his Z-Code status (and a single occupancy

cell), all but one voted in favor of leaving the Z-Code in place. See MSJ Ex. D4-2. Additionally,

the voting officials all recommended (with one abstention) that (1) Mr. Walker’s custody level

should be increased from 3 to 4 and (2) Mr. Walker should receive an “H-Code” designation. Id.

Both the increased custody level and the H-Code designation indicated that Mr. Walker was “high


4
       According to Mr. Regan, Mr. Walker’s agreement to remove his Z-Code status was “not
required but would support his transition to double-celling if the Z Code was in fact removed.”
MSJ Ex. D7 at ¶ 4.
5
        In her declaration, Ms. Connor-Council recalled that Mr. Walker said, “give me a celly and
watch and it’s going to be a problem.” MSJ Ex. D4 at ¶ 8. Although the current statement’s
wording is nominally different from the original, Ms. Connor-Council recalled then and still recalls
today that Mr. Walker made a threatening assertion towards a prospective “celly,” or cellmate.

                                                 3
risk” with a “high potential for repeating a demonstrated assaultive behavior.” MSJ Ex. D3 at ¶ 8.

According to Ms. Connor-Council, the officials voted to add the H-Code designation “[b]ased on

inmate Walker’s behavior during staffing[.]” MSJ Ex. D4-2. See also MSJ Ex. D8 at ¶ 6 (stating

that “[w]hat [Mr. Walker] said and how he said it led [Ms. Sellers] to conclude that it was

warranted to increase his custody level from a 3 to a 4 and to add an H Code related to the security

concern that [Mr. Walker] would pose to another inmate if housed together”). Mr. Regan similarly

states he “voted for an H Code in [Mr. Walker’s] case based on his convictions include[ing] murder

and aggravated assault and his threat/behavior during his July 3, 2013 staffing.” MSJ Ex. D3 at ¶

8.

           Although eight prison officials voted in favor of adding an H-Code designation to Mr.

Walker and increasing his custody level, the final decision belonged to the prison superintendent.

See id. at ¶ 6; see also MSJ Ex. D1 at 33:14–20; MSJ Ex. D2 at ¶ 7; MSJ Ex. D4 at ¶ 11; MSJ Ex.

D6 at ¶ 5; MSJ Ex. D7 at ¶¶ 3, 11. The superintendent, following the recommendations of the

prison officials, left in place Mr. Walker’s Z-Code, increased his custody level to 4, and assigned

Mr. Walker an H-Code.

           Mr. Walker argues that Mr. Regan made the decision to heighten Mr. Walker’s custody

level and designate him with an H-Code as retaliation for his refusal to accept removal of his Z-

Code.

     II.    Mr. Walker’s 2014 Retaliation Claim

           Beginning in January 2014, Mr. Walker was again housed in B-Block of the prison, where

Mr. Regan was unit manager. B-Block held between 550 and 600 inmates, most of whom were

custody level 3. By that time, prison officials had lowered Mr. Walker’s custody level back to

level 3 and had removed Mr. Walker’s H-Code designation.



                                                 4
       Around the same time, Mr. Walker initiated this lawsuit alleging, among other things, a

First Amendment retaliation claim against Mr. Regan. After filing an application to proceed in

forma pauperis on December 23, 2013, Mr. Walker filed his first complaint on February 7, 2014.

See Doc. No. 6. After a delay caused by motion practice about the timing of issuing summonses,

Mr. Regan received service of the complaint on June 10, 2014. See Doc. No. 14.

       On June 27, 2014, seventeen days after service of the Complaint on Mr. Regan—and one

day after Mr. Regan’s attorney filed a motion to dismiss—Mr. Regan approached Mr. Walker and

instructed him to prepare to move to Upper H-Block, another cell block on the other side of the

prison. The parties dispute the cause for the move. According to Mr. Walker, the move was

another instance of retaliation by Mr. Regan, this time initiated in response to Mr. Walker suing

Mr. Regan. Mr. Regan counters that he needed to move a Z-Coded inmate to B-Block, and Mr.

Walker’s move was necessary to create space and because it was “prudent to exchange one Z

coded inmate for another[.]” MSJ Ex. D7 at ¶ 13.

       When Mr. Regan instructed Mr. Walker to pack up his things, Mr. Walker responded by

saying, “[w]hy are you messing with me?” and “I need to talk to somebody about this[.]” MSJ

Ex. D1 at 41:2–6. Mr. Walker then sat down on his bed, at which point Mr. Regan began

“screaming through” the cell window, yelling “are you going to move?” Id. at 45:6–12; see also

id. at 46:10–15. Mr. Regan asserts that Mr. Walker did not simply sit idly on his bed, but instead

that Mr. Walker also “became aggressive[,] . . . yelling and coming towards [Mr. Regan] as if [Mr.

Walker] was going to attack [Mr. Regan].” MSJ Ex. D7 at ¶ 14.

       Eventually, Mr. Regan left the cell without Mr. Walker. Mr. Regan returned about fifteen

minutes later, this time with a group of other guards. After the guards opened Mr. Walker’s cell,

they patted him down and took him to a restricted custody cell unit. Mr. Walker eventually learned



                                                5
that he had been charged with misconduct by Mr. Regan for making threats and refusing an order.

It appears that Mr. Walker was never actually moved to Upper H-Block and, after his release from

the restricted custody unit, Mr. Walker was moved to D-Block instead.

       Mr. Walker alleges that the attempted move to Upper H-Block and the misconduct charge

were used by Mr. Regan to retaliate against Mr. Walker for suing Mr. Regan.

                                        LEGAL STANDARD

       A court shall grant a motion for summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). An issue is “genuine” if there is a “sufficient evidentiary basis” on which a

reasonable factfinder could return a verdict for the non-moving party. Kaucher v. Cnty. of

Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986)). A factual dispute is “material” if it “might affect the outcome of the case under

governing law.” Id. (citing Anderson, 477 U.S. at 248). Under Rule 56, the Court must view the

evidence presented on the motion in the light most favorable to the non-moving party and draw all

inferences in that party’s favor. Id. However, “[u]nsupported assertions, conclusory allegations,

or mere suspicions are insufficient to overcome a motion for summary judgment.” Betts v. New

Castle Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010) (citing Williams v. Borough of West

Chester, 891 F.2d 458, 460 (3d Cir. 1989)).

       The movant bears the "initial responsibility for informing the Court of the basis for the

motion for summary judgment and identifying those portions of the record that demonstrate the

absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23

(1986). Where the non-moving party bears the burden of proof on a particular issue, “the burden

on the moving party may be discharged by ‘showing’—that is, pointing out to the district court—



                                                 6
that there is an absence of evidence to support the nonmoving party’s case.” Id. at 325. After the

moving party has met its initial burden, the non-moving party must set forth specific facts

establishing that there is a genuinely disputed factual issue for trial by “citing to particular parts of

materials in the record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or other materials”

or by “showing that the materials cited do not establish the absence or presence of a genuine

dispute.” Fed. R. Civ. P. 56(c). Summary judgment is appropriate unless the non-moving party

makes a factual showing “sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

        Pro se litigants such as Mr. Walker are “held to ‘less stringent standards’ than trained

counsel.” Benckini v. Hawk, 654 F. Supp. 2d 310, 316 n.1 (E.D. Pa. 2009) (quoting Haines v.

Kerner, 404 U.S. 519, 520 (1972)). The Court stands prepared to “apply the applicable law,

irrespective of whether a pro se litigant has mentioned it by name.” Holley v. Dep’t of Veteran

Affairs, 165 F.3d 244, 247–48 (3d Cir. 1999) (citations omitted). Even still, on a motion for

summary judgment, “a pro se plaintiff is not relieved of his obligation under Rule 56 to point to

competent evidence in the record that is capable of refuting a defendant’s motion for summary

judgment.” Dawson v. Cook, 238 F. Supp. 3d 712, 717 (E.D. Pa. 2017) (citation omitted).

“[M]erely because a non-moving party is proceeding pro se does not relieve him of the obligation

under Rule 56(e) to produce evidence that raises a genuine issue of material fact.” Boykins v.

Lucent Techs., Inc., 78 F. Supp. 2d 402, 408 (E.D. Pa. 2000); see also Zilich v. Lucht, 981 F.2d

694, 696 (3d Cir. 1992) (stating that despite liberal construction of the complaint, pro se plaintiff

“still has before him the formidable task of avoiding summary judgment by producing evidence




                                                   7
‘such that a reasonable jury could return a verdict for [him].’”) (quoting Anderson, 477 U.S. at

248).

                                            DISCUSSION

        Mr. Walker has two retaliation claims. As to the first claim, relating to the 2013 decision

to assign Mr. Walker an H-Code designation, the Court will grant the summary judgment motion

because Mr. Walker cannot establish that his protected speech was a substantial factor in his H-

Code designation. And for the second claim, stemming from the attempt to move Mr. Walker to

Upper H-Block and a resulting misconduct writeup, the Court will deny summary judgment

because the circumstances surrounding Mr. Walker’s relocation and the misconduct charge are

sufficient to support an inference of retaliatory causation. The Court also rejects Mr. Regan’s

argument that punitive damages are not warranted as a matter of law.6

          I.   Legal Standard

        “To state a claim for retaliation, a prisoner must allege that: (1) he was engaged in

constitutionally protected conduct, (2) ‘he suffered some ‘adverse action’ at the hands of prison

officials,’ and (3) ‘his constitutionally protected conduct was ‘a substantial or motivating factor’

in the decision’ to take that action.” Wisniewski v. Fisher, 857 F.3d 152, 156 (3d Cir. 2017)

(quoting Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001)). “Because motivation is almost never

subject to proof by direct evidence,” plaintiffs must often “rely on circumstantial evidence to prove

a retaliatory motive.” Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016). Examples of


6
        In addition to arguing that disputed facts demand denial of summary judgment, Mr. Walker
asserts that he has not had an opportunity to conduct discovery and so summary judgment is
premature. But Mr. Walker has submitted—and received responses to—interrogatories and
requests for production, see MSJ Ex. D2, and requests for admission. See MSJ Ex. D3. Further,
the Court has allowed Mr. Walker significant leeway in conducting discovery after the discovery
deadline. See e.g., Doc. Nos. 103, 109, 122, 125. All previous discovery disputes have been
resolved, so Mr. Regan’s motion for summary judgment is now ripe.

                                                 8
circumstantial evidence include “(1) an unusually suggestive temporal proximity between the

protected activity and the allegedly retaliatory action, or (2) a pattern of antagonism coupled with

timing that suggests a causal link.” Id. (citing Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d

259, 267 (3d Cir. 2007)).

       Once an inmate makes a prima facie case for retaliation, the defendant can rebut that

showing using the “same decision defense.” Id. For the same decision rule to apply, the prison

official must carry his or her burden of showing that he or she “would have made the same decision

absent the protected conduct for reasons reasonably related to a legitimate penological interest.”

Rauser, 241 F.3d at 334. Nonetheless, even if the prison official can establish some evidence that

the same decision would have followed absent protected speech, if “a reasonable fact finder could

conclude that the misconduct was issued in retaliation for [a protected] statement . . . and not in

furtherance of legitimate penological goals,” then the official cannot carry his or her burden on a

motion for summary judgment. Watson, 834 F.3d at 426.7




7
        The Third Circuit Court of Appeals has described the “same decision” rule in terms
suggesting it may be an affirmative defense, see Watson v. Rozum, 834 F.3d 417, 422 (3d Cir.
2016) (referring to rule as “same decision defense”), but it appears that neither the circuit court
nor any district court in this circuit has explicitly held that a defendant’s answer must include the
defense to avoid waiver. See Delhagen v. McDowell, No. 08-285, 2010 WL 3829390, at *1 (M.D.
Pa. Sept. 24, 2010) (granting leave to amend answer “due to confusion over whether the
‘same decision’ defense is an affirmative one that must be pled in an answer”). Despite the
language used by the court of appeals in Watson, 834 F.3d at 422, the case in which the Third
Circuit Court of Appeals adopted the “same decision” rule, Rauser v. Horn, frames the analysis as
part of a “burden-shifting framework” rather than as application of an affirmative defense. 241
F.3d 330, 333–34 (3d Cir. 2001) (adopting “burden-shifting framework” from Mount Healthy Bd.
of Ed. v. Doyle, 429 U.S. 274, 287 (1977), by which the defendant can rebut the plaintiff’s prima
facie case by “prov[ing] by a preponderance of the evidence that it would have taken the same
disciplinary action even in the absence of the protected activity”).

                                                 9
         II.   Mr. Walker’s 2013 Retaliation Claim

       Mr. Walker’s only actionable exercise of protected speech was his refusal to give up his Z-

Code status.8 Mr. Walker suffered adverse action, in the form of his H-Code designation and

heightened custody level. And the adverse action came immediately after Mr. Walker refused to

agree to give up his Z-Code status. But summary judgment is appropriate because the decision to

take adverse action against Mr. Walker was the prison superintendent’s, not Mr. Regan’s, and Mr.

Walker’s speech was not a substantial factor in the prison superintendent’s decision.9

       Mr. Regan did not decide to take the at-issue adverse action, because he did not assign Mr.

Walker H-Code status. Although Mr. Regan could make a recommendation to assign a prisoner

an H-Code, the final decision rested with the prison superintendent. See MSJ Ex. D3 at ¶ 6; MSJ

Ex. D1 at 33:14–20; MSJ Ex. D2 at ¶ 7; MSJ Ex. D4 at ¶ 11; MSJ Ex. D6 at ¶ 5; MSJ Ex. D7 at

¶¶ 3, 11. The superintendent’s review was not a rubber stamp. See MSJ Ex. D4 at ¶ 11; MSJ Ex.

D6 at ¶ 5; MSJ Ex. D8 at ¶ 8. Because Mr. Regan was not the decisionmaker, Mr. Walker’s claim

against him cannot go forward. See Davis v. Pennsylvania State, 244 F. App’x 445, 447 (3d Cir.




8
        The Court has already held that two grievances filed by Mr. Walker against Corrections
Officer Shaw are not actionable because they lacked temporal proximity to any adverse action.
See Walker v. Regan, No. 13-7556, 2015 WL 3604175, at *8 n.7 (E.D. Pa. June 9, 2015) (Doc.
No. 65). Further, although Mr. Walker’s initial opposition to the removal of his Z-Code was
constitutionally protected speech, Mack v. Warden Loretto FCI, 839 F.3d 286, 298 (3d Cir. 2016)
(holding that some informal oral grievances by inmates are protected by the First Amendment),
once Mr. Walker’s protestations became threats, his speech was no longer protected. See United
States v. Fullmer, 584 F.3d 132, 154 (3d Cir. 2009) (“[W]hile advocating violence that is not
imminent and unlikely to occur is protected, speech that constitutes a ‘true threat’ is not.”).
9
         Mr. Regan makes two arguments in favor of granting summary judgment on the 2013
retaliation claim: (1) that Mr. Walker cannot establish the causation element for a retaliation claim,
and that (2) Mr. Regan is entitled to qualified immunity. Because the Court holds that Mr. Walker
cannot establish causation, it need not discuss whether qualified immunity applies to this claim.

                                                 10
2007) (per curiam) (affirming grant of summary judgment where defendant “did not make” the

adverse decision).10

       Moreover, nothing in the record reflects that the prison superintendent based his decision

on Mr. Walker’s protected conduct. Indeed, Mr. Regan was not the only prison official who voted

to recommend that Mr. Walker receive an H-Code designation; seven other prison officials—each

with a vote equal to Mr. Regan’s—all voted to recommend Mr. Walker receive an H-Code. See

MSJ Ex. D4-2; see also MSJ Ex. D4 at ¶11; MSJ Ex. D6 at ¶5; MSJ Ex. D8 at ¶8. Although the

record does not show how heavily the superintendent weighed each prison official’s vote, the

record is replete with statements from the voting officials confirming that Mr. Walker’s

unprotected threatening and hostile conduct—and not his other allegedly protected statements—

motivated their voting decisions. See MSJ Ex. 4-2; see also MSJ Ex. D8 at ¶ 6–7. Consequently,

to the extent that Mr. Walker’s protected speech may have influenced Mr. Regan’s vote (a

conclusion unsupported by the facts), the record still contains no evidence that the protected speech

was a substantial factor in the superintendent’s ultimate decision.

       III.    Mr. Walker’s 2014 Retaliation Claim

       Unlike Mr. Walker’s 2013 retaliation claim, his 2014 claim survives summary judgment.

Mr. Walker’s 2014 retaliation claim involves protected speech, namely, his filing of the first

complaint in this action. Bounds v. Smith, 430 U.S. 817, 821 (1977) (“It is now established beyond

doubt that prisoners have a constitutional right of access to the courts.”); see also Wolff v.

McDonnell, 418 U.S. 539, 579 (1974) (extending right of access to the courts, founded on the Due


10
        Mr. Walker does not claim that Mr. Regan’s vote—as opposed to the H-Code designation
itself—is “adverse action” underpinning the retaliation claim. Because Mr. Walker has not made
a claim that Mr. Regan’s vote was motivated by retaliation, the Court need not consider whether a
prison employee’s non-binding vote, in favor of a decision for which the official is not the ultimate
decisionmaker, can constitute “adverse action” under First Amendment retaliation precedent.

                                                 11
Process Clause, to prisoners filing actions under 42 U.S.C. § 1983 to vindicate “basic constitutional

rights”).

        Mr. Regan disputes that Mr. Walker can satisfy the second two elements: that Mr. Walker

experienced adverse action and that Mr. Walker’s protected speech was a substantial factor in

causing the adverse action. First, although Mr. Regan concedes that the facts establish that Mr.

Walker was subject to one actionable adverse action in 2014—the misconduct report—Mr. Regan

argues that the precipitating adverse action—the attempted move of Mr. Walker from B-Block to

Upper H-Block—cannot support a retaliation claim. Second, Mr. Regan disputes whether Mr.

Walker’s protected speech was a substantial factor in Mr. Regan’s decision to charge Mr. Walker

with misconduct. Finally, Mr. Regan also argues that the “same decision” rule applies here,

rebutting any showing of causation Mr. Walker might make as to the misconduct adverse action.

The Court rejects each of Mr. Regan’s arguments as to the 2014 retaliation claim.

            A. The Record Contains Facts Supporting that the Attempted Move of Mr. Walker to
               Upper H-Block Was Adverse Action

        Mr. Regan does not deny that he attempted to move Mr. Walker from B-Block to Upper

H-Block. See MSJ Ex. D3 at ¶ 11; MSJ Ex. D7 at ¶ 12–14. And, though Mr. Regan argues to the

contrary, the record contains enough facts to establish that Mr. Regan’s attempt to move Mr.

Walker was an actionable adverse action.

        Whether discipline is sufficient to constitute adverse action turns on whether it would

“deter a prisoner of ordinary firmness from exercising his or her First Amendment rights[.]” Allah

v. Seiverling, 229 F.3d 220, 225 (3d Cir. 2000). The decision to move an inmate from one

comparable cell to another, on its own, is not adverse action. See Burton v. Rozum, 422 F. App’x

140, 142 (3d Cir. 2011) (recognizing that “a transfer to a different cell block may not be an adverse

action ‘sufficient to deter’ an ordinary person from filing a grievance”). But a transfer to more

                                                 12
restricted cell or block may be adverse action. See Lawson v. Crowther, No. 17-39, 2018 WL

6524380, at *3 (W.D. Pa. Oct. 30, 2018), report and recommendation adopted, No. 17-39, 2018

WL 6523185 (W.D. Pa. Dec. 12, 2018) (collecting cases).

       Here, there are disputed facts in the record about whether B-Block (where Mr. Walker was

initially housed) and Upper H-Block (Mr. Walker’s proposed transfer destination) were

comparable. Mr. Regan offers only his own statements to support that Upper H-Block and B-

Block were both part of the “general population” and that on Upper H-Block Mr. Walker would

“continue to receive the privilege of an inmate with a level 3” custody level. See MSJ Ex. D7 at

¶¶ 13–14. Conversely, the declarations of two of Mr. Walker’s prison counselors indicate that

Upper H-Block was higher security than B-Block. See MSJ Ex. D4 at ¶¶ 3, 10 (stating that once

Mr. Walker received H-Code and increased custody level designations he would likely be moved

from B-Block “to C Block or D Block or Upper H Block”); MSJ Ex. D5 at ¶ 10 (“The change from

a 3YZ to a 4HYZ meant that Mr. Walker would likely not stay on B block but would be assigned

to a higher security block . . . such as upper H block.”). Mr. Walker also testified that because

Upper H-Block was on the “new side” of the prison, it was more isolated than blocks on the “old

side,” like B-Block. See MSJ Ex. D1 at 66:15–24, 67:1–9 (“Q. Oh. So, your understanding of

general population does not include inmates on the new side? A. Correct. Q. And what do you

base that understanding? A. My guess is how we live. Whereas though, we all interact with each

other. We don’t interact on the new side. We can’t go over there. We don’t see those guys. We

don’t have activities with those guys. Q. Okay. A. It’s like a prison within a prison. Q. It’s

separate? A. Right. How the RHU would be separate.”); see also Walker Decl. at ¶ 39 (describing

Upper H-Block as “more restrictive and isolated housing”). Because there is a factual dispute as

to whether Upper H-Block and B Block were comparable, the Court will treat the attempted move


                                               13
as a discrete instance of actionable adverse action that had the potential “to deter a prisoner of

ordinary firmness from exercising his or her First Amendment rights[.]” Allah, 229 F.3d at 225.

               B. The Record Contains Facts Supporting that Mr. Walker’s Protected Speech
                  Was a Substantial Factor in Causing the Adverse Actions

       Mr. Regan argues that there are no facts establishing an inference that Mr. Walker’s lawsuit

caused Mr. Regan to retaliate (both by way of the cell move and the misconduct charge). But the

temporal nexus between Mr. Regan receiving the complaint in this action and taking adverse action

against Mr. Walker, along with Mr. Regan’s and Mr. Walker’s history of acrimony, is sufficient

to create an inference of causation. “In cases such as this one where ‘the temporal proximity is

not so close as to be unduly suggestive,’ [the court of appeals] ha[s] recognized that ‘timing plus

other evidence may be an appropriate test[.]’” Thomas v. Town of Hammonton, 351 F.3d 108,

114 (3d Cir. 2003) (quoting Estate of Smith v. Marasco, 318 F.3d 497, 513 (3d Cir. 2003)).

       Mr. Regan was served the complaint on June 10, 2014. Seventeen days later, on June 27,

2014, Mr. Regan approached Mr. Walker about a transfer, and that same day issued Mr. Walker a

misconduct charge. Although that timing alone may not be “unduly suggestive” of causation, three

facts in the record also support an inference of causation. Compare Hammond v. City of Wilkes

Barre, 628 F. App’x 806, 808 (3d Cir. 2015) (noting two weeks “may be close enough temporally

to be probative of causation”) with Thomas, 351 F.3d at 114 (finding temporal proximity

not unduly suggestive when three weeks elapsed between protected activity and retaliatory

action).

       First, another significant event in this litigation—Mr. Regan’s filing of a motion to

dismiss—occurred on June 26, 2014. See Doc. No. 16. Though seventeen days elapsed between

Mr. Regan receiving the complaint in this action and the June 27, 2014 altercation, Mr. Regan filed

his motion to dismiss just one day before his allegedly retaliatory conduct.
                                                14
       Second, the June 27, 2014 dispute between Mr. Regan and Mr. Walker appears to have

been their only interaction during the six months that Mr. Walker was on B-Block under Mr.

Regan’s supervision. See MSJ at p. 15. In other words, for nearly a half a year while Mr. Walker

was on B-Block, Mr. Regan and Mr. Walker did not cross paths. That changed suddenly, however,

once Mr. Walker sued Mr. Regan, causing Mr. Regan to seek out Mr. Walker for the first time.

       Third, although the record does not include a pattern of antagonism by Mr. Regan towards

Mr. Walker, the record does show that the two men had a history, including Mr. Regan’s 2013

vote in favor of assigning Mr. Walker H-Code status. See MSJ Ex. D7 at ¶ 8.

       Read together, these facts—along with Mr. Regan writing up Mr. Walker for misconduct

seventeen days after Mr. Walker served the complaint—at least create a dispute as to whether Mr.

Walker’s protected speech was a substantial factor in causing (1) his attempted relocation and (2)

the misconduct writeup. Because Mr. Regan’s other arguments are limited only to whether the

misconduct charge is actionable, see infra pp. 15–18, and because Mr. Walker has established all

of the requisite elements for his retaliation claim stemming from the attempted transfer, see supra

at pp. 12–15, the Court denies summary judgment as to the attempted relocation adverse action.

               C. There Are Factual Questions as to Whether Mr. Regan Issued the Misconduct
                  for a Legitimate Penological Reason11

       Mr. Regan argues that because a hearing officer ultimately decided that the misconduct

charge was warranted, he has rebutted Mr. Walker’s prima facie showing and established that the


11
       Mr. Regan does not invoke the “same decision” defense by name, but the cases he applies
and arguments he makes rely on the Third Circuit Court of Appeals’ “same decision” rule analysis.
See MSJ at pp. 12–13. Mr. Regan’s Answer to the Fifth Amended Complaint does not plead the
“same decision defense,” see Doc. No. 118, but as stated above, see supra n.7, this Court is not
aware of any decision holding that the “same decision” rule is waived if it is not included in a
defendant’s answer. Further, Mr. Walker has not argued that Mr. Regan waived the defense.
Nonetheless, because factual issues preclude the Court from applying the “same decision” rule,
the Court need not determine any potential waiver issue here and now.

                                                15
misconduct report was warranted, absent the protected conduct, for reasons reasonably related to

a legitimate penological interest. Where, as here, a prison official argues that a misconduct charge

was warranted (and not retaliatory), courts “evaluate the ‘the quantum of evidence’ of the

misconduct to determine whether the prison officials’ decision to discipline an inmate for his

violations of prison policy was within the broad discretion we must afford them.” Watson, 834

F.3d at 426 (citing Carter v. McGrady, 292 F.3d 152, 159 (3d Cir. 2002)). In adopting this

approach, the Third Circuit Court of Appeals explicitly disavowed a method sometimes used by

other courts, pursuant to which a prison official’s showing of only “some evidence of misconduct”

can be enough to grant summary judgment. Id.12 Instead, the Court must follow Watson’s

command to scrutinize “the force of the evidence,” and analyze whether the evidence of

misconduct was “clear and overt,” in determining whether there is an issue of material of fact. Id.

If the facts are disputed, “a plaintiff can make out a retaliation claim even though the charge against

him may have been factually supported.” Id. (citing Hill v. City of Scranton, 411 F.3d 118, 130

(3d Cir. 2005)).

       Mr. Regan asserts that when he approached Mr. Walker about moving cells, Mr. Walker

responded by threatening violence. According to Mr. Regan, that threat—and not Mr. Walker’s

lawsuit against Mr. Regan—was the impetus for the misconduct charge, and Mr. Regan would

have made the same decision—to discipline Mr. Walker for the threat—regardless of whether Mr.

Walker had filed a lawsuit against Mr. Regan. This argument is unpersuasive because it overlooks

the factual holes in Mr. Regan’s version of events.



12
        See also Watson, 834 F.3d at 427–31 (Ambro J., concurring). Mr. Regan cites to a handful
of unpublished cases applying this abrogated approach, because in those cases the courts granted
or affirmed summary judgment based on a finding that the plaintiff prisoner was guilty of the
underlying misconduct charge. MSJ at 12–13.

                                                  16
       The “quantum of evidence” on which Mr. Regan relies is very limited. Unlike the Third

Circuit Court of Appeals’ decision in Carter v. McGrady, where the court applied the “same

decision” rule because the evidence of misconduct was “clear and overt,” 292 F.3d at 159, here,

the only evidence offered by Mr. Regan is his own account of his interactions with Mr. Walker.

See MSJ Ex. D7 at ¶¶ 12–14. Mr. Walker, for his part, denies Mr. Regan’s recollection.

       In addition to the parties’ “he said, he said” description of the altercation, the resultant

hearing and appeal of the hearing decision on the misconduct charge do not establish “clear and

overt” evidence that the misconduct charge was warranted. First, the hearing officer’s initial

review of the misconduct charge was limited to consideration of only Mr. Regan’s and Mr.

Walker’s versions of events, see generally MSJ Ex. D9, and the decision was affirmed because

“there is no reason for U.M. Regan to lie – and he did have the correct cell.” Id. at p. 8. Prison

records indicate that when Mr. Walker challenged the misconduct charge, he specifically requested

assistance with that challenge but was summarily denied. Id. at p. 4 (Mr. Walker “can provide his

own defense.”). At bottom, the hearing officer appears to have taken Mr. Regan at his word. The

hearing officer’s decision, therefore, is not “clear and overt” evidence of anything.

       Second, even after the hearing officer affirmed the misconduct charge, Mr. Walker sought

further review of the decision, including filing an inmate grievance against Mr. Regan and

appealing the hearing officer’s decision to the prison superintendent. Id. at pp. 9–13. In the prison

superintendent’s response to Mr. Walker’s appeal, the superintendent issued an order modifying

Mr. Walker’s punishment; instead of a 90-day sentence in restricted custody, Mr. Walker received

only 60 days. Id. at p. 10. Although the superintendent’s decision did not include an explanation,

the sentence reduction could be construed by a factfinder as evidence calling into question whether

the misconduct charge was warranted. Taken together, the (1) lack of witnesses to the June 27,



                                                 17
2014 incident other than Mr. Walker and Mr. Regan, (2) the fact that the prison hearing officer’s

review was extremely limited, and (3) the superintendent’s modification of Mr. Walker’s

punishment all demonstrate that “a reasonable fact finder could conclude that the misconduct was

issued in retaliation for [Walker’s protected speech], and not in furtherance of legitimate

penological goals.” Watson, 834 F.3d at 426. Mr. Regan therefore has not carried his burden and

the Court will deny summary judgment as to the misconduct adverse action.

        III.   Punitive Damages

       In an action pursuant to § 1983, punitive damages are appropriate “when the defendant’s

conduct is shown to be motivated by evil motive or intent, or when it involves reckless or callous

indifference to the federally protected rights of others.” Smith v. Wade, 461 U.S. 30, 56 (1983).

Mr. Regan argues that, as a matter of law, Mr. Walker is not entitled to punitive damages because

“Mr. Walker cannot adduce any facts indicating that Unit Manager Regan had an evil motive or

that his conduct was recklessly or callously indifferent to [Mr.] Walker’s federally protected

rights.” MSJ at p. 16. But as Mr. Regan himself acknowledges, a defendant’s state-of-mind is a

factual question typically reserved for the factfinder. See, e.g., Southersby Dev. Corp. v. Borough

of Jefferson Hills, 852 F. Supp. 2d 616, 637 (W.D. Pa. 2012) (“[W]hether or not the plaintiff is

entitled to punitive damages is [] typically a question of fact for the jury to resolve.”). Here the

Court will leave for another day the question of whether Mr. Regan was reckless or callously

indifferent to Mr. Walker’s well-established right to access the courts. See Wolff, 418 U.S. at 579

(establishing in 1974 prisoner’s right to access courts using § 1983).

                                           CONCLUSION

       Shawn Walker has the right to speak freely, even in an environment subject to substantial

limitation. But the distinction between use and abuse of that right is significant, as the record here



                                                 18
establishes. Mr. Walker abused the right in July, 2013, and so his first retaliation claim is

dismissed. But Mr. Walker may have properly used the right in 2014, and so his second retaliation

claim lives to fight another day.

       For those and the foregoing reasons, the motion for summary judgment is granted in part

and denied in part. An appropriate order follows.




                                                           BY THE COURT:


                                                            /s/ Gene E.K. Pratter
                                                           GENE E.K. PRATTER
                                                           UNITED STATES DISTRICT JUDGE




                                               19
